Citation Nr: 1715230	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-29 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral elbow condition.

2. Entitlement to service connection for a right hip condition.

3. Entitlement to service connection for a right wrist condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1979 until September 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  The Board previously remanded this matter in May 2016.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current bilateral elbow condition is related to active service.

2. Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current right hip condition is related to active service.

3. Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current right wrist condition is related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral elbow condition have been met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for a right hip condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for a right wrist condition have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claims of service connection for bilateral elbow condition, right hip condition and right wrist condition have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.	Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include bilateral elbow condition, right hip condition or right wrist condition.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral Elbow Condition

The Veteran asserts that she suffers from a bilateral elbow condition, which developed during active duty service.  Specifically, the Veteran contends that her duties in service as a postal clerk caused her bilateral elbow condition.

In April 1992, service treatment records showed complaints of pain in the left elbow.  In May 1992, service treatment records showed complaints of pain in both elbows.  In June and July 1992, the Veteran was diagnosed with left elbow tendonitis.  Upon separation in August 1992, there were complaints of pain in the left elbow.

In June 1995, the Veteran was afforded a VA examination for her bilateral elbow condition claim.  The Veteran complained of elbow pain while carrying the mail bag during active service.  The examiner noted that the Veteran had multiple blunt action injuries to back, hips, knees and forelegs, elbows, right shoulder and wrist.  The examiner also noted that the Veteran underwent physical therapy for her back and right elbow.  The examiner diagnosed the Veteran with multiple action stress joint arthralgias, low back, right (not left) shoulder, right wrist, knees (with history of "shin splints"), and right hip with full mobilities.  

In February 2001, the Veteran saw her private physician for her claim in order to obtain a second opinion on her fibromyalgia diagnosis.  The private physician confirmed the fibromyalgia diagnosis based on multiple tender points.  In February 1995, the Veteran saw another private physician for her claim.  This private physician diagnosed the Veteran with right lateral epicondylitis and noted a history of chronic elbow symptoms.  Finally, in September 2005, the Veteran saw another private physician for her claim.  This private physician diagnosed the Veteran's right elbow with tennis elbow.     

In April 2006, the Veteran stated in her notice of disagreement that she discovered she had tennis elbow/tendonitis while attending BNC at Fort Benjamin-Harrison, while marching from class to class.  The Veteran said that she had elbow pain carrying things for a prolonged period, which she believed was caused by her job as a postal clerk in Japan.  The Veteran described a cold and wet sensation mixed with pain.  Further in a July 2013 statement, the Veteran said she was diagnosed in 1999 with osteoarthritis in her knees, hands, hips, shoulders, elbows and lumbar spine, along with fibromyalgia after constant pain and tendonitis.  The Veteran stated that she saw doctors and specialists for years for the same thing before and after leaving the military.  

In April 2010, the Veteran was afforded a VA examination for her claim.  The Veteran stated that the condition occurred while serving as a postal clerk in Japan, but at the time did not discover the pain in her elbows until later that year while marching with items in her hand.  At the examination, the Veteran reported symptoms of stiffness, lack of endurance, tenderness and pain.  The examiner noted tenderness in both elbows and diagnosed the Veteran with right and left elbow tendonitis.  The examiner opined that it was at least as likely as not there were multiple entries in the medical records dating back to 1980 in which the Veteran was treated for pain in the elbow.  The examiner further opined that the current bilateral elbow condition was a continuation of the elbow complaints in the military service.  

In October 2011, the Veteran was afforded a VA examination for her claim.  The Veteran again stated that in 1991 while stationed in Japan, she developed bilateral elbow pains.  The examiner noted an elbow strain diagnosis.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness because said condition could not be corroborated as having occurred during service.  Specifically, the examiner stated that service treatment records show left elbow tendonitis in 1992, but not a right elbow strain and no description of elbow arthritis or degenerative joint disease.  In addition, the examiner stated that a continuation of a unified elbow condition between discharge in 1992 and reexamination in 2010 was noticeably absent, with diagnoses varying from tendonitis, to normal examination, to epicondylitis, to fibromyalgia, to strain.  The examiner further stated that documented correlation between left elbow tendonitis during service and development of right elbow strain after service was lacking.  

In August 2016, the Veteran was afforded a VA examination for her claim.  The Veteran stated that she had flare ups in both elbows and that she tried not to keep her arms in one position for over five minutes to ease stiffness.  The examiner noted pain with flexion, extension, forearm supination, and forearm pronation, which caused functional loss.  The examiner diagnosed the Veteran with lateral epicondylitis in both elbows.  The examiner opined that the claimed condition was less likely than not incurred in or caused by claimed in-service injury, event or illness because there were no records indicating any elbow conditions occurring during military service.

The Board has found the October 2011 and August 2016 VA opinions to be inadequate, as they rely upon a lack of evidence showing continuous treatment for the Veteran's bilateral elbow condition during and since service discharge, and a lack of evidence corroborating the Veteran's statements of continuous symptoms.  The April 2010 VA opinion is also inadequate because though it addresses the treatment records showing continuous treatment for the Veteran's bilateral elbow condition during and since service discharge, the Veteran's lay statements were not addressed.  The June 1995 VA opinion is inadequate because it did not address the Veteran's lay statements.  Overall, none of the examiners addressed the Veteran's lay statements of record.  

To summarize, the Veteran reported that she experienced bilateral elbow symptoms continuously since service discharge.  The Veteran's lay statements are competent evidence of symptomatology which is observable by a lay person.  See Buchanan, 451 F.3d at 1337 (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).  As none of the VA opinions of record address the Veteran's competent reports of continuous bilateral elbow pain since active duty service, they are inadequate and entitled to little probative weight.  Additionally, the Board finds that the Veteran's statements regarding her duties in service are credible and consistent with the circumstances of her service, including the duties associated with her position as a postal clerk.  Overall, although there are no probative medical opinions addressing whether the Veteran's bilateral elbow condition is directly related to her active duty service, the Board finds the Veteran's lay statements to be sufficient to establish entitlement to service connection in this instance.   
    
Accordingly, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred bilateral elbow condition as a result of her active service, and the claim is granted.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 50.

Right Hip Condition

The Veteran asserts that she suffers from a right hip condition, which developed during active duty service.  Specifically, the Veteran argues that using her hips to open doors when carrying packages as a postal clerk during service, caused her right hip condition.

In December 1979, service treatment records showed treatment for right thigh pain in the right gluteal region, which was diagnosed as a muscle strain associated with pregnancy.  The Veteran was subsequently seen in service for multiple unrelated orthopedic complaints, including her knee, elbows, wrists and shoulder; however, there was no mention of her right hip.  In August 1990, the Veteran reported left hip pain, but did not mention her right hip.  Upon the Veteran's separation in August 1992, the Veteran's lower extremities and musculoskeletal system were noted as normal.  In addition, the Veteran denied any history of arthritis, rheumatism, bursitis, bone, joint or other deformity, or lameness.    

In January 1995, the Veteran filed a claim for multiple disabilities, including a right hip problem.  However, she did not report having any treatments since service.  In June 1995, the Veteran was afforded a VA examination for her multiple disabilities, including her right hip condition claim.  The examiner noted that the Veteran had multiple blunt action injuries to back, hips, knees and forelegs, elbows, right shoulder and wrist.  The examiner also noted normal mobility in the joints and spine with normal muscular development.  The examiner diagnosed the Veteran with multiple action stress joint arthralgias, low back, right (not left) shoulder, right wrist, knees (with history of "shin splints"), and right hip with full mobilities.

In February 1995, the Veteran saw her private physician for her claim.  The Veteran at the time complained of multiple orthopedic symptoms, including hip pain.  X-rays of the hip done at the time were normal.  In October 1999, the Veteran saw another private physician and complained of right hip pain lasting two weeks.  The private physician noted a history of fibromyalgia and muscle arthralgia.  

In April 2006, the Veteran stated in her notice of disagreement that her hip pain was caused by using her hips to open doors while carrying mail bags and boxes.  Further in a July 2013 statement the Veteran said she was diagnosed in 1999 with osteoarthritis in her knees, hands, hips, shoulders, elbows and lumbar spine, along with fibromyalgia after constant pain and tendonitis.  The Veteran stated that she had been seeing the doctors and specialists for years for the same thing before and after leaving the military.  

In April 2010, the Veteran was afforded a VA examination for her claim.  The Veteran stated that the condition existed since 1991, and that she often used her hips to open doors when her hands were full while serving as a postal clerk in Japan.  The Veteran reported symptoms of stiffness, tenderness and pain and reported difficulties with standing and walking.  The examiner opined that it was at least as likely as not that the right hip condition was secondary to military service.  The examiner stated that in addition to documentation of right hip complaints from 1979, the Veteran was also seen after discharge for the same right hip complaints.  Therefore, the examiner stated that the current right hip diagnosis was a continuation of the right hip complaints in service.  

In July 2011, an addendum to the April 2010 VA opinion was submitted.  The examiner stated that there were no medical records from military service relating to the right hip condition.  Therefore, the examiner said he was unable to substantiate the claim of a right hip condition being related to military service due to the lack of records verifying this complaint, without resorting to mere speculation.

In February 2016, the Veteran was afforded another VA examination for her claim.  The left hip was also examined at this time.  The Veteran again reported that her hip condition began when she was stationed in Japan, because she would use her hips to open doors when her hands were full with mail bags.  The Veteran stated she received injections in both hips and that she had a small tear in her left hip.  In addition, the Veteran reported flare ups of the right hip that were painful.  The examiner noted a diagnosis of trochanteris pain syndrome (includes trochanteric bursitis).  The examiner also noted a diagnosis of left hip strain in August 1990.  At this time, the examiner only opined on the left hip injury and its connection to service.  

In August 2016, the Veteran was afforded a VA examination for her claim.  The Veteran stated that flare ups of the right hip were painful, causing her to limp when walking.  The examiner opined that the claimed condition was less likely than not service related because an isolated hip complaint more than 30 years ago would be unlikely to cause chronic hip problems, especially in the absence of any documented trauma.  

The Veteran has offered her own opinion on etiology, stating that she currently has a right hip condition that is causally related to her active service.  The Board acknowledges that the Veteran is competent to describe her symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose her symptoms as a specific disease, nor is she competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiners' opinions than the Veteran's own contentions.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a right hip condition is not warranted.

Right Wrist Condition

The Veteran asserts that she suffers from a right wrist condition, which developed during active duty service.  Specifically, the Veteran asserts that she injured her right wrist during childbirth in April 1980.  

In May 1980, service treatment records show complaints of wrist pain lasting two months.  In June 1980, service treatment records showed probable tendonitis of the lateral right wrist.  At the time, the physician injected the area with cortisone and diagnosed the Veteran with right wrist tendonitis.  She was then referred to the physical therapy clinic.  Also in June 1980, the Veteran underwent a cast removal for her right wrist.  In September 1980, the Veteran was seen for her right wrist tendonitis and the history of tendonitis since April 1980 was noted.  In addition, in October 1980, service treatment records showed a diagnosis of recurrent tendonitis.  

In June 1995, the Veteran was afforded a VA examination for her multiple disabilities, including her right wrist condition claim.  The examiner noted that the Veteran had multiple blunt action injuries to back, hips, knees and forelegs, elbows, right shoulder and wrist.  The examiner diagnosed the Veteran with multiple action stress joint arthralgias, low back, right (not left) shoulder, right wrist, knees (with history of "shin splints"), and right hip with full mobilities.

In August 1996, the Veteran saw her private physician for her claim.  The Veteran complained of right wrist discomfort and felt that it was related to her job in the military.  In November 1999, the Veteran again saw her private physician for her claim.  The private physician noted a history of bilateral wrist pain and noted that the wrist pain was associated with weakness in both hands.  In addition, the private physician noted that both wrists were tender and prescribed bilateral wrist splints with a carpal tunnel syndrome diagnosis.  In February 2001, the Veteran saw another private physician for her claim.  The private physician noted a normal wrist upon x-rays and diagnosed the Veteran with fibromyalgia.    

In March 2006, the Veteran's in-service colleague submitted a statement regarding her right wrist claim.  The colleague stated that he worked with the Veteran and was in contact with the Veteran daily, on and off duty.  The colleague also stated that the Veteran was not able to hold feet during partner exercises or the army physical fitness test because she could not sustain a grip around the ankles.  In addition, the colleague said that she could do pushups, but that it was painful and afterwards it was common to see the Veteran flexing her wrists for the next few days and laying off typing.  

In April 2006, the Veteran stated in her notice of disagreement that while in service she was not able to assist anyone in doing sit ups because of the lack of strength in her wrist.  In addition, the Veteran said that she had problems with doing pushups and holding things, including paper, and would sometimes wear a wrist brace.  Further in a July 2013 statement the Veteran said she was diagnosed in 1999 with osteoarthritis in her knees, hands, hips, shoulders, elbows and lumbar spine, along with fibromyalgia after constant pain and tendonitis.  The Veteran stated that she had been seeing the doctors and specialists for years for the same thing before and after leaving the military.  Finally, at the Veteran's November 2015 hearing, the Veteran stated that from the time she got out of service until the time she filed her claim for her right wrist, she has had continuous treatment.
  
In April 2010, the Veteran was afforded a VA examination for her claim.  The Veteran stated that the condition occurred when she strained her wrist during childbirth in April 1980, and a cast was put on her wrist up to her elbow.  The Veteran reported symptoms of weakness, swelling, lack of endurance and pain.  The examiner opined that it was at least as likely as not there were multiple entries in the medical records dating back to 1980 in which the Veteran was treated for pain and tendonitis of the right wrist and hand.  The examiner further stated that the current right wrist condition was a continuation of the right wrist complaints in the military service.

In July 2011, an addendum to the April 2010 VA opinion was submitted.  The examiner noted that the only documentation pertaining to right wrist pain was in June 1980, September 1980 and October 1980.  The examiner further noted there were no other visits in military service or post military for right wrist pain.  Therefore, the examiner stated that he was unable to substantiate the claim of the right wrist condition being related to military service due to lack of records verifying continuation of complaints post military, without resorting to mere speculation.

In October 2011, the Veteran was afforded a VA examination for her claim.  The Veteran again stated that while in service she developed recurring right wrist pain in 1980, after childbirth.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that service treatment records cite to right wrist tendonitis, but not right wrist strain and that there was no description of wrist arthritis or degenerative joint disease found in the records.  The examiner finally stated that documented correlation between right wrist tendonitis during service and development of right wrist strain after service was lacking.  

In August 2016, the Veteran was afforded a VA examination for her claim.  The Veteran reiterated that she had wrist pain after childbirth which resulted in a cast for a month from the wrist past the elbow.  The Veteran also said that she had limitation of gripping objects for a period of time.  The examiner noted functional loss because she exhibited pain during palmar flexion, dorsiflexion, ulnar deviation and radial deviation.  The examiner diagnosed the Veteran with deQuervain's syndrome.  The examiner opined that it was less likely than not that the current right wrist condition was service related because tendonitis of the wrist diagnosed in 1980 more than 30 years ago was pathophysiologically unrelated to the later diagnosis of carpal tunnel syndrome.  

As noted above, the Board has found the October 2011 VA opinion to be inadequate, as it relies upon a lack of evidence showing continuous treatment for the Veteran's right wrist condition during and since service discharge, and a lack of evidence corroborating the Veteran's statements of continuous symptoms.  The August 2016 VA opinion is inadequate because it relies on a lack of evidence corroborating the Veteran's statements of continuous symptoms.  The April 2010 VA opinion is also inadequate because though it addresses the treatment records showing continuous treatment for the Veteran's right wrist condition during and since service discharge, the Veteran's lay statements were not addressed.  The June 1995 VA opinion is inadequate because it did not address the Veteran's lay statements.  Overall, none of the examiners addressed the Veteran's lay statements of record.  

To summarize, the Veteran reported that she experienced right wrist symptoms continuously since service discharge.  The Veteran's lay statements are competent evidence of symptomatology which is observable by a lay person.  See Buchanan, 451 F.3d at 1337 (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton, 21 Vet. App. 23.  As none of the VA opinions of record address the Veteran's competent reports of continuous right wrist pain since active duty service, they are inadequate and entitled to little probative weight.  Although there are no probative medical opinions addressing whether the Veteran's right wrist condition is directly related to her active duty service, the Board finds the Veteran's lay statements to be sufficient to establish entitlement to service connection in this instance.   
    
Accordingly, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred a right wrist condition as a result of her active service, and the claim is granted.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 50.


ORDER

1. Entitlement to service connection for bilateral elbow condition is granted.

2. Entitlement to service connection for a right hip condition is granted.

3. Entitlement to service connection for a right wrist condition is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


